DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of group II (claims 16-20) in the reply filed on 05/27/2021 is acknowledged.  The traversal is on the ground(s) that a search of group would necessarily encompass a search for group I and would not impose a serious search burden on the Examiner.  This is not found persuasive because the method of claims 1-15 does not claim a computer controller for a plasma apparatus.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method (group I), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/27/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,549,756 to Sorensen in view of US 6,107,606 to Hotchkiss.
Claims 1-15: (Withdrawn).
Claim 16:  Sorensen discloses a non-transitory computer readable medium having instructions stored thereon for performing a method of processing a substrate when executed by a processor (see col. 3, lines 45-50 where a controller and computer are disclosed), the method comprising: positioning a substrate on a substrate (10 [substrate], Fig. 1) receiving surface of a substrate support assembly (top of 12 [susceptor]) disposed in a processing volume of a processing chamber (inside “deposition chamber,” see col. 5, lines 45-55); flowing one or more processing gases into the processing volume (see col. 4, lines 23-28); forming a plasma of the one or more processing gases (see col. 4, lines 20-30); measuring a temperature of the substrate (10) using an optical fiber tube (22 [infrared window], see col. 5, lines 47-50 where 22 provides an optical path to measure temperature, see col. 4, lines 54-65), wherein the temperature of the substrate exceeds about 110 °C (see col. 4, lines 29-32 where temperature is above 110°C); maintaining the optical fiber tube (22) at a temperature (see col. 6, lines 57-66 where 22 is maintained below 200°C); and depositing a material layer on the substrate (10, see col. 4, lines 20-26).
However Sorensen does not explicitly disclose maintaining the optical fiber tube at a temperature of less than about 100 °C.
Hotchkiss discloses a cooling jacket (52, Fig. 8) is intended to maintain a detector (34) at room temperature for the purpose of preventing the detector from overheating (see col. 6, lines 46-65). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature requirements taught by Hotchkiss to the apparatus of Sorensen with motivation to prevent the detector from overheating.
Claim 17: The apparatus of Sorensen in view of Hotchkiss discloses comprising monitoring the measured substrate temperature (see col. 4, lines 39-45, Sorenson) and changing one or more processing conditions responsive to determining that the substrate temperature exceeds a threshold value (see col. 4, lines 29-50 where Sorensen teaches that deposition is dependent on the temperature of the substrate reaching a target temperature [300-400°C] as measured by 22, otherwise the substrate must be reheated).
Claim 18: The apparatus of Sorensen in view of Hotchkiss discloses wherein measuring the temperature of the substrate (10, Fig. 1, Sorensen) comprises measuring IR radiation emitted by and/or reflected from a non-active surface of the substrate (see col. 3, lines 35-50 where an infrared detector images a small portion of the backside of a deposition substrate to determine temperature via intensity of infrared radiation).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen in view of Hotchkiss as applied to claims 16-18 above, and further in view of US 2001/0021297 to Akira.
Claim 19: 
However the apparatus of Sorensen in view of Hotchkiss does not disclose wherein maintaining the optical fiber tube at a temperature of less than about 100 °C comprises maintaining a junction of the optical fiber tube and the light guide at a temperature of less than about 100 °C. Yet Hotchkiss already discloses maintaining the detector at a temperature less than 100 °C (see col. 6, lines 46-65).
Regarding maintaining the junction at below 100°C, Akira teaches wherein maintaining an optical fiber tube (35 [bundled optical fibers], Fig. 3a/b) at a temperature of less than about 100 °C (see para. [0055] where 35 have a heat resistant value of 70°C or less) comprises maintaining a junction (see where 24 [coupling member] provides a junction) of the optical fiber tube (35) and the light guide (23 [light guiding glass rod])) at a temperature of less than about 100 °C (see para. [0055]), for the purpose of avoid overheating of the optical fibers (para. [0055]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature requirement for the junction as taught by Akira with motivation to avoid overheating of the optical fibers. 
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into the independent claim including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0088636 to Horig discloses an optical sensor having a substantially cylindrical diameter of approximately 40 mm (para. [0025]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718